[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 07-15957                    APRIL 28, 2009
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                 CLERK


                       D.C. Docket No. 07-00135-CR-KD

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

MICHAEL ORANGE,

                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Alabama
                         _________________________

                                 (April 28, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges

PER CURIAM:

      Robert F. Clark, retained counsel for Michael Orange in this direct criminal

appeal, has moved to withdraw from further representation of the appellant because,

in his opinion, the appeal is without merit. Counsel has filed a brief pursuant to
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Orange’s convictions and sentences are AFFIRMED.




                                          2